Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 1, 2018

                                        No. 04-18-00751-CV

                      IN RE R.P., III, N.J.P., L.M.P., T.J.P., AND D.D.P.,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02162
                      Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER
       Appellant’s notice of appeal was due October 9, 2018, but was not filed until October 16,
2018. A motion for extension of time to file a notice of appeal is necessarily implied when an
appellant, acting in good faith, files a notice of appeal within fifteen days of the date the notice is
due. See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997). However, the appellant must offer a
reasonable explanation for failing to timely file the notice of appeal. See id.; TEX. R. APP. P.
10.5(b)(1)(C), 26.3; see Hone v. Hanafin, 104 S.W.3d 884, 886–87 (Tex. 2003) (holding “a
reasonable explanation” is any plausible statement of circumstances indicating that failure to
timely file was not deliberate or intentional, but was the result of inadvertence, mistake or
mischance, and that “any conduct short of deliberate or intentional noncompliance qualifies as
inadvertence, mistake or mischance”).

       We therefore ORDER appellant’s court-appointed attorney, Shawn Sheffield, to file a
response by November 13, 2018 offering a reasonable explanation for failing to timely file the
notice of appeal. If appellant fails to satisfactorily respond within the time provided, the appeal
may be dismissed or abated for an abandonment hearing. See TEX. R. APP. P. 42.3(c).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court